Opinion by
Cline, J.
From the testimony of the witness in this case (the petitioner) it was found that the invoice price had been paid for the goods and that rather than make amended entry to cover additions he decided to make a test case, and that he did not withhold any information from the Government officials, and did not intend to defraud the Government. On the record presented the petition was granted. United States v. Guerlain, Inc. (28 C. C. P. A. 200, C. A. D. 146), and Mrs. G. P. Snow v. United States (1 Cust. Ct. 46, C. D. 13) cited.